Title: From George Washington to Battaile Muse, 5 February 1785
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 5th Feby 1785.

I have lately received two letters from you, one of the 14th & the other of the 25th of last month.
The Bonds which you have taken from Mr Whiting had better remain in your hands until they are discharg’d. And by the time you propose to be at Belvoir, in April—I will endeavour to prepare a proper rental for you, if it shall be in my power, from the pressure of other matters.
It was always my intention, & ever my expectation, that the Tenants should pay the tax of their own Lotts; but if the Leases neither express nor imply it, I do not suppose there is anything else to compel them—consequently Mr Whiting must be allowed what he has actually paid—look however at his lease, and judge yourself of the fact; as I speak more from my expectation than reallity perhaps, & do not want to enter into an improper litigation of the matter. I am Sir &c.

G: Washington


P.S.—Mrs Washington begs you would get from some of my Tenants, or others 10 or a dozen lbs. of good hackled Flax for her.

